Opinion by

Mason, C. J.
This was an action of assumpsit, to which the defendant pleaded the statute of limitations. The cause of action seems to have accrued more than six years prior to the commencement of the suit. But the pleadings show that at the time the cause of action accrued the defendant was a non-resident, and that his first coming into the territory was less than six years previous to the commencement of the suit. The question thereupon arises, whether, under such circumstances, the statute of limitations furnishes a valid defence.
The supreme court of New Jersey, in the case of Taberer v. Brentnall, 3 Harrison, 262, have decided that the statute of limitations may be pleaded in bar of an action on a promissory note given in England, where the plaintiff and defendant both resided, when the note came to maturity, notwithstanding *12the action may have been commenced within six years after the defendant came to that state. This case is relied upon by the defendant in error, as sufficient to sustain the decision of the court below.
But by referring to the New Jersey case, it will appear that the argument is founded mainly on the fact that the plaintiff, as well as the defendant, was a non-resident. They say that the exception in the statute does not operate in favor of a foreign creditor upon a contract made abroad, and not to be performed in that state.
Now, whatever the facts of the present case may be, the record does not show whether the plaintiff was or was not a non-resident. The case of Taberer v. Brentnall is not therefore in point.
But even if the cases were parallel, we should feel unwilling to adopt the rule of the New Jersey court. Our statute does not discriminate in favor of the domestic creditor. It declares broadly, that in all cases, where the defendant shall be out of the territory at the time the cause of action accrued, the suit may be brought at any time within six years after his return thereto. It would hardly be within the justifiable rules of judicial discretion, to declare that such a provision should not ensue to the benefit of a non-resident creditor.
It is true that the word “ return,” used by the statute in reference to the defendant, seems to authorise the inference that the legislature contemplated only cases wherein the defendant had at least once been within the .territory; but that does not seem to have influenced the New Jersey decision. Nor should it have done so. The fair and just interpretation of the statute is that where the defendant is without the territory when the cause of action accrued, suit may be brought against him at any time within six years after he shall next come within our jurisdiction.
If it be said that this rule will work a hardship upon debtors, we reply that a remedy must be sought from a different source. Besides, it may be a serious question whether a con*13trary rule would not be attended with equal evils, by enabling the debtor to go from state to state, and thus elude the search of the creditor until the lapse of six years from the maturity of the debt.
In the conclusion to which we feel forced in this case, we find ourselves sustained by the supreme court of the state of New York. See Ruggles v. Keeler, 3 Johnson, 263, and note (a.) We therefore feel satisfied with establishing a rule different from that followed in the court below.
Judgment reversed.